Citation Nr: 1031244	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-42 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 
1972, to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2003 rating decision in which the RO, inter alia, 
denied service connection for PTSD and Hepatitis C.  In April 
2003, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2004, and the 
next month, the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).

In June 2005, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In August 2006, the Veteran testified during a hearing before a 
Veterans Law Judge (VLJ) at the RO; a transcript of that hearing 
is also of record.  The Board notes that the VLJ who conducted 
the August 2006 hearing has retired and is no longer employed by 
the Board.  In March 2010, the Veteran was notified of this 
information and afforded the opportunity for another hearing 
pursuant to 38 C.F.R. § 20.707 (2009) (noting that a VLJ who 
conducts a hearing on appeal must participate in any decision 
made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 
2002).  The Veteran was informed that if he did not respond 
within 30 days from the date of the letter, the Board would 
assume that he did not want another hearing and proceed 
accordingly.  The Veteran did not respond.  Therefore, the Board 
will proceed with the claim on appeal, as noted.

In February 2007, the Board denied the Veteran's claim for 
service connection for Hepatitis C, and remanded the remaining 
matter on appeal to the RO (via the Appeals Management Center 
(AMC), in Washington, D.C.) for further action, to include an 
additional VA examination.  After accomplishing the requested 
action, the AMC continued the denial of the remaining claim on 
appeal (as reflected in a December 2009 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran did not engage in combat with the enemy, and the 
occurrence of none of his claimed in-service stressors has been 
independently verified. 

3.  The Veteran has alleged an in-service stressor related to 
fear of hostile military activity that is consistent with the 
circumstances of his service, and the record includes competent 
opinion confirming that this stressor is sufficient to support a 
diagnosis of PTSD, and that there exists a link between this 
stressor and the Veteran's symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).

The Veteran has been diagnosed with service-related PTSD, as 
reflected, by example, in the reports of September 2008 and 
September 2009 VA psychological examinations, each performed by a 
licensed VA psychologist.  These reports reflect a diagnosis of 
PTSD, rendered in accordance with the diagnostic criteria for the 
condition set forth in the DSM-IV, and detailed clinical 
interview and mental status examination.  Thus, the remaining 
questions are whether there exists a link between a claimed in-
service stressor, and whether there is credible evidence that the 
in-service stressor occurred.  

The Veteran has reported three essential stressors related to his 
experiences in Vietnam.  First, he reported that he was in a bar 
in Vietnam when a grenade exploded, and he saw several people 
killed.  Second, he reported that he was incarcerated for six 
months in Vietnam, where he could hear explosions around him.  He 
felt trapped in his cell with an overwhelming fear that he would 
be killed.  Third, he reported that he was abused by four 
military police officers while in Vietnam while he was 
incarcerated.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. 3.304(f)(1) 
(2009); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Under the legal authority in effect at the time of the Veteran's 
claim, if the alleged stressor was not combat related, then the 
Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994).

The Veteran has not alleged, and the evidence does not suggest, 
that he engaged in combat with the enemy.  Notably, the Veteran's 
DD Form 214 does not indicate he received any combat-related 
awards or medals, such as the Combat Infantry Badge.  

Therefore, pursuant to the legal authority in effect at the time 
of the Veteran's claim, in February 2007, the Board remanded the 
claim in an attempt to independently verify the occurrence of the 
Veteran's stressors-specifically, the alleged explosion at a bar 
in Saigon, and mortar attacks during his imprisonment at Long 
Binh-through research by the Joint Services Records Research 
Center (JSSRC).  The JSSRC provided a negative response as to 
verification of both stressors.  Because there was no independent 
verification of either stressor, the AMC continued to deny the 
Veteran's claim for service connection for PTSD (as reflected in 
a December 2009 SSOC).

The Board notes, however, that on July 13, 2010, VA published a 
final rule that amended its adjudication regulation governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims appealed before July 13, 2010, but not yet decided by the 
Board.

The revisions add to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish the occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
38 C.F.R. § 3.304(f) previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to establish 
the occurrence of the claimed in-service stressor.  VA later 
amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the 
statements of Veterans who are former prisoners-of-war, as well 
as those with an in-service diagnosis of PTSD, as sufficient to 
establish occurrence of an in-service stressor if such statements 
are consistent with the places, types, and circumstances of 
service.

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that a VA psychiatrist or psychologist, or contract 
equivalent, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service; and that the Veteran's symptoms are related to 
the claimed stressor.  The amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.

In this case, the September 2009 psychologist found that each of 
the Veteran's three alleged stressors is adequate to support a 
diagnosis of PTSD.  The psychologist specifically noted that PTSD 
is supported by the Veteran's feelings of being in considerable 
danger, as well as his fear of being killed while he was locked 
in a cell, listening to explosions occurring around him, with the 
knowledge that he could not escape.

Specifically as regards the Veteran's claimed stressor of being 
trapped in a cell during artillery attacks, the Board notes that 
the Veteran's service personnel records confirm that he was 
imprisoned in Long Binh prior to his Court Martial in Vietnam.  
As such, this claimed stressor-which is clearly related to the 
Veteran's fear of hostile military activity-is consistent with 
the places, types, and circumstances of the Veteran's service.  
Significantly, moreover, the VA psychologist noted that the 
Veteran's symptoms, to include avoidance of being in locked 
places, anxiety, and fear of loud noises, such as fireworks, are 
related to his claimed stressor.  Under these circumstances, the 
Board finds that the record reasonably establishes the existence 
of a link between this alleged in-service stressor and the 
Veteran's symptoms, and, that, consistent with recent regulatory 
amendments, that the Veteran's lay assertions may be accepted as 
sufficient evidence of the stressor's occurrence.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Given the facts noted above, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the criteria for 
service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), 
are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


